Case: 21-40096     Document: 00515975877         Page: 1     Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 12, 2021
                                  No. 21-40096
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marcelino Antonio-Calleja,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-2111-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Marcelino Antonio-Calleja appeals his 135-month prison sentence
   following his guilty plea conviction for conspiring to possess with the intent
   to distribute five kilograms or more of cocaine. He contends that the district
   court erroneously denied his downward departure requests under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40096      Document: 00515975877           Page: 2     Date Filed: 08/12/2021




                                     No. 21-40096


   U.S.S.G. § 5K2.16, p.s., which relates to the voluntary disclosure of an
   offense, and U.S.S.G. § 4A1.3(b), p.s., which relates to the inadequacy of a
   criminal history category.
          We have jurisdiction to review the denial of a downward departure
   only if “the district court’s denial resulted from a mistaken belief that the
   Guidelines do not give it authority to depart.” United States v. Tuma,
   738 F.3d 681, 691 (5th Cir. 2013). Antonio-Calleja contends that the district
   court was under the mistaken belief that the requested § 5K2.16 departure
   was not legally permitted; however, the record indicates that the district
   court instead determined that a § 5K2.16 departure was not supported by the
   facts of this case. See United States v. Brace, 145 F.3d 247, 263 (5th Cir. 1998)
   (holding that we lack jurisdiction where the district court determines that a
   departure is not warranted on the facts of the case). With respect to his
   § 4A1.3(b) departure request, Antonio-Calleja does not contend that the
   district court misapprehended its authority to depart, and there is no such
   indication in the record. See United States v. Valencia-Gonzales, 172 F.3d 344,
   346 (5th Cir. 1999) (requiring “something” in the record indicating that the
   district court held the erroneous belief) (internal quotation marks and
   citation omitted). Accordingly, we lack jurisdiction to review the district
   court’s denial of Antonio-Calleja’s departure requests under § 5K2.16 and
   § 4A1.3(b). See Tuma, 738 F.3d at 691.
          With respect to his unpreserved argument that the district court failed
   to explicitly rule on, or offer a reason for denying, his request for a § 4A1.3(b)
   departure, Antonio-Calleja has failed to show reversible plain error. See
   United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). By
   imposing a sentence within the guidelines range calculated with the assigned
   criminal history category, the district court implicitly denied his request for
   a downward departure to a lower criminal history category. See United States
   v. Hernandez, 457 F.3d 416, 424 (5th Cir. 2006) (rejecting a failure-to-rule



                                           2
Case: 21-40096      Document: 00515975877          Page: 3   Date Filed: 08/12/2021




                                    No. 21-40096


   argument where the district court implicitly denied departure requests).
   Even if it is assumed arguendo that the district court clearly erred by failing
   to adequately explain its reasons for denying his § 4A1.3(b) downward
   departure request, Antonio-Calleja has not established that his substantial
   rights were thereby affected. See Mondragon-Santiago, 564 F.3d at 365
   (holding that there was no effect on a defendant’s substantial rights where he
   failed to show that a proper explanation would have changed his within-
   guidelines sentence).
          The judgment of the district court is AFFIRMED.




                                          3